DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 17, 2022.  As directed by the amendment: claims 1, 4-8 and 11-13 have been amended, claim 2 has been cancelled, and no claims have been added.  Thus, claims 1 and 3-13 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objection and §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed February 17, 2022, with respect to the rejection of newly amended claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsueh et al. (Hsueh), US 2015/0231368 A1.  
On page 5, Applicant argues that use of straight stiffening tube if evidence that the catheter of Osborne is not capable of performing as claimed.  In response, Examiner points to the rejection below that explains how the catheter of Osborne is fully capable of performing as claimed.  Examiner also notes that, as presently recited, claim 1 does not require that the shaping member be coupled to the catheter when the flexible portion is lodged between tissue.   On page 5, Applicant argues that the helical loops 116 of Osborn are only used to anchor the device to an interior wall of the tissue, and thus does not read on newly amended claim 1.  In response, Examiner points to the rejection below.  
Claim Objections
Claim 1 is objected to because of the following informalities:  delete “the” in line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne, US 2001/0053890 A1 in view of Hsueh et al. (Hsueh), US 2015/0231368 A1.
Regarding claim 1, Osborne discloses 1. (Currently Amended) A catheter system comprising: a catheter (catheter 100, P0025, and shown in Fig. 2) having a straight section (straight section shown in Fig. 2 at the lead line for tube 102) and a flexible portion (tube 102 is flexible, and may be made from any flexible, biologically compatible material such as polyurethane, P0025) to which a plurality of turns can be imparted (Fig. 2); the plurality of turns configured with sufficient rigidity to provide traction with tissue by allowing tissue to be lodged therebetween (P0024 recites “In order to retain the catheter and prevent it from being accidentally disclosed, the catheter includes a series of helical loops which are unformed during catheter insertion and then automatically reform in order to hold the catheter in place internally. The catheter is self-adjusting in that fewer or greater loops will automatically reform depending upon the thickness of the patient's abdominal wall. The catheter of the present invention is therefore self-adjusting in order to accommodate the distance between the abdominal wall and the stomach.”  Thus, the device of Fig. 2 may appear as the device of Fig. 9, depending on the thickness of the patient’s abdominal wall, and therefore the device as a whole including the plurality of turns has sufficient to rigidity to provide traction with a tissue by allowing the tissue to be lodged therebetween); and a pathway (lumen 104, P0025) extending through the the catheter for transporting fluids to and from the tissue (P0025).
Osborne does not teach a shaping member with a helical curved section for imparting, when coupled to the flexible portion, a plurality of turns on the flexible portion.
However, Hsueh teaches a catheter (needle, P0047, Figs. 21A-D) that utilizes a shaping member (mandrel, P0047) with a helical curved section (as shown in Fig. 21A) for imparting, when coupled to the flexible portion, a plurality of turns on the flexible portion (helical needle formed by wrapping a hypotube onto a mandrel, P0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Osborne with a mandrel as taught by Hsueh for the purpose of shaping the catheter with a mandrel which supports the sides of the tube to reduce deformation (ovalization), as taught by Hsueh P0047.
Regarding claim 3, Osborne in view of Hsueh teaches the catheter system of claim 1, further comprising an insertion needle (Osborne, metal stiffener 120, P0026) removably inserted through the pathway (Osborne, withdrawing the stiffener from the interior lumen, P0009) for piercing through tissues (Osborne, metal stiffener is used to penetrate into tissue, P0009).  
Regarding claim 4, Osborne in view of Hsueh teaches the catheter system of claim 3, wherein the insertion needle includes a rigid portion (Osborne, metal stiffener 120, P0026) for shaping the flexible portion of the catheter (Osborne, metal stiffener straightens out the helical coils, P0009).  
Regarding claim 5, Osborne in view of Hsueh teaches the catheter system of claim 3, wherein the flexible portion of the straight section is substantially straight when the insertion needle is inserted through the pathway (Osborne, inserting a stiffener into the interior lumen such that the helical coils are straightened out, P0009) but resumes its original geometrical configuration once the insertion needle has been removed from the pathway (Osborne, helical coils reform, P0009).  
Regarding claim 6, Osborne in view of Hsueh teaches the catheter of claim 3, wherein the helical shape resists straightening under traction forces (Osborne, helical coils automatically reform in order to hold the catheter in place internally, P0007).  
Regarding claim 7, Osborne in view of Hsueh teaches the catheter of claim 1, wherein the straight section further comprises a pointed tip (Osborne, distal end of tube is tapered, P0025) for piercing through tissues (Osborne, with the metal stiffener in place, the catheter is placed through the abdominal wall, P0031).  
Regarding claim 8, Osborne in view of Hsueh teaches the catheter of claim 1 further comprising a hub section (Osborne, base 124, P0035) positioned proximal to the flexible portion for providing coupling with a medical instrument (Osborne, needle or cannula, see P0035) wherein the hub is substantially aligned with the straight section (Osborne, Fig. 2 showing the hub substantially aligned with the elongated substantially straight section).  
Regarding claim 9, Osborne in view of Hsueh teaches the catheter of claim 1, wherein each of the plurality of turns are spaced apart from one another (Osborne, Fig. 2 showing the plurality of turns spaced apart from one another).  
Regarding claim 10, Osborne in view of Hsueh teaches the catheter of claim 1.
Osborne in view of Hsueh does not teach wherein a pitch between the plurality of turns is about two millimeters to about four millimeters.  However, this limitation is not disclosed to be critical.  The desired pitch is a result effective variable to create a traction force with surrounding tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a pitch between the plurality of turns of about two millimeters to about four millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 11, Osborne in view of Hsueh teaches the catheter of claim 1, wherein a diameter of the plurality of turns is larger than a diameter of the straight section (Osborne, Fig. 3).  
Regarding claim 12, Osborne in view of Hsueh teaches the catheter of claim 11.
Osborne in view of Hsueh does not teach wherein the diameter of the plurality of turns is about two times to about six times the diameter of the straight section.  However, this limitation is not disclosed to be critical.  The diameter of the helical structure is a result effective variable based upon the diameter needed to resist a certain amount of longitudinal traction with the tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a diameter of the helical structure be about two times to about six times the diameter of the substantially straight section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 13, Osborne in view of Hsueh teaches the catheter of claim 1, wherein the straight section is configured to be advanced into the tissue in a substantially linear direction to create a linear pathway upon complete insertion (Osborne, inserting the catheter through an external surface of the patient, P0009) and the flexible portion is configured to be inserted into the tissue in a rotational direction to create a pathway corresponding to the plurality of turns upon complete insertion (Osborne, the flexible portion shaped to assume the plurality of turns is fully capable of being inserted into the tissue in a rotational direction by rotating the metal stiffener and catheter as they are being inserted through the patient abdominal wall, P0009 and 0031).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.A.D./Examiner, Art Unit 3783               
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783